Citation Nr: 1620546	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right ankle osteoarthritis, status post stabilization surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1987 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision the RO granted service connection for osteoarthritis of the right ankle, post-stabilization surgery, and assigned an initial disability rating of 10 percent.  The rating decision also ruled on the Veteran's other disabilities, but the only issue presently on appeal is the increased disability rating for his service-connected right ankle disability.  The Board previously remanded this issue in May 2015.

In May 2011 the Veteran testified before a Decision Review Officer at the RO.  In February 2015 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  Transcripts of both hearings were prepared and added to the record.


FINDINGS OF FACT

1.  Prior to March 11, 2013, the Veteran's right ankle disability is characterized by pain and limitation of motion that approximates a moderate limitation of motion.  

2.  Beginning March 11, 2013, the Veteran's right ankle disability is characterized by pain and limitation of motion that more nearly approximates a marked limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2013, the criteria for an initial disability rating in excess of 10 percent for right ankle osteoarthritis, status post-stabilization surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2015).

2.  Beginning March 11, 2013, the criteria for a 20 percent disability rating, but no higher, for right ankle osteoarthritis, status post-stabilization surgery, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the right ankle disability, and include consideration of the relevant medical history and statements from the Veteran.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the treatment history, symptomatology, and functional impairment associated with his service-connected right ankle disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, private treatment medical records were obtained, and an additional VA examination and opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior Remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran claims he is entitled to a disability rating higher than 10 percent for his right ankle disability.  The February 2009 rating decision on appeal granted service connection for right ankle osteoarthritis, status post-stabilization surgery, effective December 1, 2008.  

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under    this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II. 

a.  Prior to March 11, 2013

In October 2008, the Veteran underwent VA examination in connection with his claim.  He claimed that his pain was an "eight" on a pain scale of one to ten, and that he had consistent weakness, swelling, giving way, and locking in the ankle.  He asserted that he had difficulty climbing stairs, walking, running, playing, and standing up due to his ankle pain.  Nonetheless, on physical examination his gait was normal and there were no signs of deformity, edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  He had a full range of motion in the right ankle with no limitation with repetition; his reflexes were normal.  At the time the Veteran had an x-ray of the right ankle that showed moderate degenerative joint disease of the right ankle with soft tissue swelling.  He was diagnosed with osteoarthritis of the right ankle, status post-stabilization surgery.  

In July 2011 the Veteran again underwent VA examination and he reported having ongoing ankle pain despite having two ankle surgeries to remove the loose bodies surrounding the joint.  He reported having a mild to moderate loss of motion or decrease in function when he had flare-ups of his right ankle pain, and reported that he had used an ankle brace for walking.  During the physical examination the Veteran had an almost full range of motion in the right ankle with pain, but his gait was normal and there was no evidence of ankylosis.  There was an indication that the Veteran had "-20" degree right dorsiflexion, but this is interpreted to mean normal dorsiflexion as there was no indication otherwise that the Veteran had abnormal range of motion in the right ankle.  He was diagnosed with chronic right strain stabilization with halo.  Approximately one year later the Veteran had an x-ray of the right ankle that showed osteochondral lesions of the talus.

The Board finds that a higher 20 percent rating is not warranted during this time frame.  The VA examinations showed an almost full range of motion in October 2008 and in July 2011, and his gait was noted to be normal.  The Veteran had some tenderness on palpitation during the physical examinations, but there was no evidence of any ambulation devices.  Neither VA examiner reported objective evidence that the Veteran had increased functional loss or a decreased range of motion after repetition, nor is there anything to suggest that he is precluded from performing his activities of daily living.  The 10 percent disability rating criteria accommodates the Veteran's subjective complaints of pain and weakness, but there is no objective evidence of a marked limitation in the range of motion that would necessitate a 20 percent disability rating, to include during flare ups.  In fact, at the July 2011 examination the Veteran reported that even during flare ups he only experienced mild to moderate loss of motion.  Thus, a higher rating is not available under Diagnostic code 5271.  

b. Beginning March 11, 2013

The Veteran sought private treatment for his ankle pain and on March 11, 2013 he had a physical examination where his dorsiflexion was only 5 degrees and his plantar flexion was 25 degrees.  He exhibited tenderness in the ankle joint and an x-ray showed moderate degenerative changes in the ankle.  He was given a steroid injection for his pain symptoms.  The Veteran continued to seek pain management from the private treatment provider, but stopped after several more sessions as he was not receiving any pain relief.

In August 2015 the Veteran again underwent VA examination in connection with his claim, and he reported having pain flare-ups with cold weather and certain activities.  He asserted that his pain and swelling in the right ankle was daily, and that he had steroid injections which were not effective to manage his pain.  On physical examination the Veteran had only 5 degrees of dorsiflexion and 30 degrees of plantar flexion, and he exhibited pain with weight-bearing and tenderness on palpitation.  His range of motion was slightly reduced on repetition- his plantar flexion went from 30 to 25 degrees, and he had reduced strength in the right ankle.  At the time he had an ankle x-ray that showed a remote healed fracture of the distal tibial diaphysis with mild degenerative changes.  There was no documented treatment after this time.  

The Board finds that a higher 20 percent rating is warranted as the Veteran's overall right ankle disability more nearly approximates marked limitation of motion.  Limitation of right ankle motion was demonstrated during the private treatment examination in March 2013, from 0 to 5 degrees on ankle dorsiflexion, or only a quarter of the normal 20 degrees of dorsiflexion, and his plantar flexion was 0 to 25 degrees, which is nearly half of the normal plantar flexion.  His reduced range of motion continued, and, on VA examination in August 2015 plantar flexion was 0 to 30 degrees and again 0 to 25 degrees on repetition.  Moreover, dorsiflexion was again 0 to 5 degrees in the August 2015 VA examination.  The Veteran was also observed during the 2015 VA examination to have localized tenderness or pain on palpation of the joint or associated soft tissue and he has complained of limping while favoring the right ankle.  

When considering the objective evidence of limitation of motion the Board finds the Veteran's right ankle disability more nearly approximates a higher 20 percent rating under Diagnostic Code 5271 beginning starting on March 11, 2013.

The Board further finds that a higher rating is not warranted.  A 20 percent rating is the highest rating available under Diagnostic Code 5271.  Further, there is neither lay report nor medical evidence of ankylosis of the ankle.  Thus, a higher rating is not available under Diagnostic Code 5270.

Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  While the Veteran has complained that he has difficulty climbing stairs, walking, running, playing, and standing up due to his ankle pain; has flare ups of ankle pain in cold weather and with certain activities; and that he wears an ankle brace; such complaints are contemplated by the rating criteria and provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record, to include the February 2015 hearing transcript, shows that the Veteran remains employed full-time as a Federal Corrections Officer.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.


ORDER

Prior to March 11, 2013, entitlement to an initial disability rating in excess of 10 percent for right ankle osteoarthritis, status post-stabilization surgery, is denied.

Beginning March 11, 2013, entitlement to an initial disability rating of 20 percent, but no higher, for right ankle osteoarthritis, status post-stabilization surgery, is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


